FILED
                             NOT FOR PUBLICATION                            JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NARCISCO BARRERA MORALES,                        No. 07-74865

               Petitioner,                       Agency No. A097-873-044

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Narcisco Barrera Morales, a native and citizen of Mexico, petitions pro se

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s (IJ) denial of his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Morales failed to show exceptional and extremely unusual hardship to his U.S.

citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d

975, 979 (9th Cir. 2009).

      Morales’s contention that the IJ did not properly consider and weigh all

evidence of hardship does not raise a colorable due process claim. Martinez-Rosas

v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   07-74865